Case 0:18-cv-62420-RKA Document 16 Entered on FLSD Docket 02/05/2019 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 0:18-cv-62420-KMM

    RITA KATZ,

                       Plaintiff,
    vs.

    FESTIVAL FUN PARKS, LLC,
    d/b/a MIAMI SEAQUARIUM,

              Defendant.
  ________________________________________/

                                     NOTICE OF MEDIATOR SELECTION

           Plaintiff RITA KATZ and Defendant FESTIVAL FUN PARKS, LLC, d/b/a MIAMI

  SEAQUARIUM (collectively, the “Parties”), pursuant to the Court's Order of Referral to

  Mediation [DE 13] and subsequent Order [D.E. 15], hereby advises the Court that the Parties have

  agreed upon the selection of Peter E. Abraham, Esq., of Biscayne Mediation, 19 West Flagler

  Street, Suite 602, Miami, Florida 33130, Phone: 305-374-0042, to mediate this matter. Parties are

  currently conferring as to the location, date, and time of the mediation and anticipate agreeing on

  such parameters within the near future.

           Dated: February 1, 2019

   /s/ Yechezkel Rodal                                                 /s/ Andrew W. Bray
   Yechezkel Rodal, Esq.                                               Andrew W. Bray, Esq.
   Florida Bar No.: 91210                                              Florida Bar No.: 0752401
   Rodal Law, P.A.                                                     Vernis & Bowling of Miami, P.A.
   5300 N.W. 33rd Ave., Ste. 219                                       1680 NE 135th Street
   Ft. Lauderdale, Florida 33309                                       Miami, FL 33181
   Telephone: (954) 367-5308                                           Telephone: (305) 895-3035
   Facsimile: (954) 900-1208                                           Facsimile: (305) 892-1260
   Email: chezky@rodallaw.com                                          Email: awbfiling@florida-law.com

   Counsel for Plaintiff                                               Counsel for Defendant

                                                                                                                      1|Page
                                                      Rodal Law, P.A.
          5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
